Exhibit 23.2 Consent of Independent Registered Public Accounting Firm The Board of Directors Platform Specialty Products Corporation: We consent to theuse of our report dated February11, 2014, with respect to the consolidated balance sheet of MacDermid, Incorporated and subsidiaries as of December31, 2012, and the related consolidated statements of operations, comprehensive income, changes in stockholders’ equity, and cash flows for the ten-month period ended October31, 2013 and each of the years in the two-year period ended December31, 2012, and the related financial statement schedule, incorporated herein by reference. /s/ KPMG LLP Hartford, Connecticut June 12, 2014
